Detailed Action
This Non-Final office action is responsive to the Application 17/094,669 filed on 11/10/2020 which has PRO 63/081,215 filed on 09/21/2020 which claims benefit of priority date to 09/21/2020. Claims 1-20 are pending in the case. Claims 1, 13, and 20 are the independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 and 12/29/2021, were filed before the current office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted on 11/10/2020 are acceptable for examination purposes.
Specification
Replace every occurrence of “computer readable storage media” with “computer-readable storage media”.  Appropriate correction is required.
Replace every occurrence of “Bluetooth” with “BLUETOOTH®”. Appropriate correction is required.
The use of the term BLUETOOTH®, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service
marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Referring to the analysis process provided in MPEP 2106: Independent claims 1 and 13 are directed to process (methods), Independent claim 20 is directed to machines (system comprising). The claims are therefore directed to one of the four statutory categories.

Independent claim 1 recite “A method implemented by one or more processors, the method comprising: receiving, from a user of a client device, user input during a dialog session between the user and an automated assistant and via an automated assistant platform; in response to determining that the user input requires a user interaction with a non- assistant platform that is distinct from the automated assistant platform: storing, in one or more databases accessible by at least the client device, a state of the dialog session between the user and the automated assistant, transmitting, to the non-assistant platform, a request to initiate the user interaction, wherein transmitting the request to the non-assistant platform causes an additional client device of the user to render a prompt for completing the user interaction with the non-assistant platform via the additional client device, and receiving, from the non-assistant platform and responsive to the user completing the user interaction via the additional client device, a token associated with the user interaction; in response to receiving the token associated with the user interaction: causing the dialog session between the user and the automated assistant to be resumed, at the client device or a further additional client device, based on the state of the dialog session and based on the token associated with the user interaction”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (Starting a conversation between people (execute voice based dialogic interaction) into a meeting room and need for next meeting date and time. When he/she open diary for looking at calendar (the user input requires a user interaction with a diary and save state of conversation during that time), he/she give a next date and time (give a token to resume meeting) for next meeting and all people make conformation for next meeting date and time (resume a talk based on the state of dialog session) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “method of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “client device”, “an automated assistant platform“, “input/output interface” and “a non- assistant platform” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “client device”, “an automated assistant platform “, “input/output interface” and “a non- assistant platform” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, this independent claim 1 is not patent eligible.

Independent claim 13 recite “A method implemented by one or more processors, the method comprising: receiving, from a client device of a user, a request to initiate a user interaction with a non-assistant platform, the non-assistant platform being distinct from an automated assistant platform that is being utilized during a dialog session between the user and an automated assistant that is accessible at the client device, and the request being received responsive to determining user input received during the dialog session requires the user interaction with the non-assistant platform that is distinct from the automated assistant platform; in response to receiving the request from the client device: causing rendering, at an additional client device of the user, of a prompt for completing the user interaction with the non-assistant platform via the additional client device, and generating, a token associated with the user interaction that was completed via the additional client device, wherein generating the token is based on user input that is received from the user of the additional client device responsive to rendering the prompt, in response to generating the token associated with the user interaction: transmitting, to the client device of the user, the token associated with the user interaction, wherein transmitting the token associated with the user interaction causes the client device of the user to store the token in association with a stored state of the dialog session between the user and the automated assistant”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (Starting a conversation between people (execute voice based dialogic interaction) into a meeting room and need for next meeting date and time. When he/she open diary for looking at calendar (the user input requires a user interaction with a diary and save state of conversation during that time), he/she give a next date and time (give a token to resume meeting) for next meeting and all people make conformation for next meeting date and time (resume a talk based on the state of dialog session) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “method of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “client device”, “an automated assistant platform”, “input/output interface”, “a non- assistant platform” and “processor” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “client device”, “an automated assistant platform“, “input/output interface”, “a non- assistant platform” and “processor” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, this independent claim 1 is not patent eligible.

Independent claim 20 recite “A system comprising: at least one processor; and at least one memory storing instructions that, when executed, cause the at least one processor to: receive, from a user of a client device, user input during a dialog session between the user and an automated assistant and via an automated assistant platform; in response to determining that the user input requires a user interaction with a non-assistant platform that is distinct from the automated assistant platform: store, in one or more databases accessible by at least the client device, a state of the dialog session between the user and the automated assistant, transmit, to the non-assistant platform, a request to initiate the user interaction, and receive, from the non-assistant platform and responsive to the user completing the user interaction via the additional client device, a token associated with the user interaction; in response to receiving the token associated with the user interaction: cause the dialog session between the user and the automated assistant to be resumed, at the client device or a further additional client device, based on the state of the dialog session and based on the token associated with the user interaction”. These claim limitations do appear to recite certain method of organizing human activity that can be exemplified by (Starting a conversation between people (execute voice based dialogic interaction) into a meeting room and need for next meeting date and time. When he/she open diary for looking at calendar (the user input requires a user interaction with a diary and save state of conversation during that time), he/she give a next date and time (give a token to resume meeting) for next meeting and all people make conformation for next meeting date and time (resume a talk based on the state of dialog session) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “method of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “client device”, “an automated assistant platform”, “input/output interface”, “a non- assistant platform” and “processor” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “client device”, “an automated assistant platform“, “input/output interface”, “a non- assistant platform” and “processor” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. 
Therefore, this independent claim 1 is not patent eligible.

Dependent claims 2-12 are depend from independent claim 1 and dependent claims 14-19 are depend from independent claim 13 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Therefore, claims 2-12 and 14-19 recite an abstract idea and not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp; Szymon Grzegorz et al. (US Publication 20210090578 A1, Trapp) in further view of Vibbert; Mitchell et al. (US Publication 20160042735 A1, hereinafter Vibbert).

Regarding Claim 1 is an independent claim; Trapp teaches a method implemented by one or more processors, the method comprising:
receiving, from a user of a client device, user input during a dialog session between the user and an automated assistant and via an automated assistant platform (Trapp: [0090]; At step 1, a guest user may provide a user utterance to one or more of the host user's voice interface devices 102 (“an automated assistant platform”) indicating an intent to associate the guest user's account data with the voice interface devices 102. For example, the user may speak the phrase “connect me here.”, (“user start dialog session between user and an automated assistant through voice interface device considered as an automated assistant platform”)); 
in response to determining that the user input requires a user interaction with a non- assistant platform that is distinct from the automated assistant platform (Trapp: [0095]; at step 9, may identify and/or generate a message and may send the message to the mobile device, such as by utilizing the phone number provided in the operations above. The message may include a deep link which may cause an alert to be displayed on a screen of the mobile device. The alert may be selectable to cause the voice interface device application to initiate and display the message, (“User input required from user mobile device (considered as a non- assistant platform) rather than the automated assistant platform”): 
transmitting, to the non-assistant platform, a request to initiate the user interaction, wherein transmitting the request to the non-assistant platform causes an additional client device of the user to render a prompt for completing the user interaction with the non-assistant platform via the additional client device (Trapp: [0095]; at step 9, may identify and/or generate a message and may send the message to the mobile device, such as by utilizing the phone number provided in the operations above. The message may include a deep link which may cause an alert to be displayed on a screen of the mobile device. The alert may be selectable to cause the voice interface device application to initiate and display the message. The message may include an indication that a guest session has been initiated and may request user input to further authenticate that the user desires to associate his or her account data with the host user's voice interface devices), and 
receiving, from the non-assistant platform and responsive to the user completing the user interaction via the additional client device, a token associated with the user interaction (Trapp: [0095]; at step 10, the user may provide touch input to a portion of the screen displaying a user interface that includes a selectable portion to confirm that the guest user's account data should be associated with the host user's voice interface devices); 
in response to receiving the token associated with the user interaction (Trapp: [0095]; At step 11, data indicating this confirmation may be sent to the guest component 148, which may determine that two-factor authentication, here voice authentication and confirmation from the voice interface device application, is successful. The guest component 148 may update the guest session to indicate that the two-factor authentication is successful): causing the dialog session between the user and the automated assistant to be resumed, at the client device or a further additional client device, based on the state of the dialog session and based on the token associated with the user interaction (Trapp: [0032]; the user utterance of “play my playlist,”, further see into [0032]; the guest user's identification data may be utilized by an entity recognition component to determine which playlist associated with the guest user is being requested for output on the voice interface device. The NLU component may also utilize the guest user's identification data to determine which services are available to the guest user's account, such as which streaming music services are available to facilitate the request to play music, further see into [0032]; the voice interface device to perform one or more actions associated with the request, such as outputting content associated with “my playlist.”, (“User conversation with an automated assistant regarding “play my playlist”, and based on user input for identification such as the guest user's identification data to determine which services are available to the guest user's account and resumed outputting content associated with “my playlist.””)).
Trapp does not appear to expressly disclose
storing, in one or more databases accessible by at least the client device, a state of the dialog session between the user and the automated assistant,
However, Vibbert teaches:
storing, in one or more databases accessible by at least the client device, a state of the dialog session between the user and the automated assistant (Vibbert:[0071]; Suspend dialog agency 404 may include instructions for a dialog engine to preserve a global state of the dialog, belief states, any concepts and information received from the user, and initialized routines in a portion of the user device's memory until the task manager or root node instructs the application to resume the task),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for account data association with voice interface devices as taught in Trapp with further a method for managing multiple tasks using a dialog are presented as taught by Vibbert. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide efficient, effective, functional, and convenient ways of executing dialog-based tasks to manage the execution of multiple different tasks simultaneously.
Regarding claim 2, is a dependent on claim 1, Trapp and Vibbert discloses an information processing device comprising:
in response to receiving the token associated with the user interaction, and prior to causing the dialog session between the user and the automated assistant to be resumed: 
Trapp does not appear to expressly disclose
storing, in one or more of the databases accessible by at least the client device, the token in association with the state of the dialog session between the user and the automated assistant.
However, Vibbert teaches:
storing, in one or more of the databases accessible by at least the client device, the token in association with the state of the dialog session between the user and the automated assistant (Vibbert:[0071]; Suspend dialog agency 404 may include instructions for a dialog engine to preserve a global state of the dialog, belief states, any concepts and information received from the user, and initialized routines in a portion of the user device's memory until the task manager or root node instructs the application to resume the task, further see into [0030]; The task manager may then suspend the bill paying task while preserving the user responses offered in the bill paying task and the current state of the bill paying task and may launch a new money transfer task using the mobile banking application. After completion of the voice enabled transfer of funds into the checking account with the money transfer task, the task manager may revert to the suspended state of the bill paying task and resume the bill paying task without having to prompt the user for information for the bill paying task that the user has previously inputted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for account data association with voice interface devices as taught in Trapp with further a method for managing multiple tasks using a dialog are presented as taught by Vibbert. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide efficient, effective, functional, and convenient ways of executing dialog-based tasks to manage the execution of multiple different tasks simultaneously.

Regarding claim 3, is a dependent on claim 2, Trapp and Vibbert discloses an information processing device comprising:
wherein causing the dialog session between the user and the automated assistant to be resumed at the client device comprises: loading, at the client device or the further additional client device and via the automated assistant platform, the state of the dialog session between the user and the automated assistant along with an indication of the token (Trapp: [0023];  the second user may provide input to the mobile device indicating a request to enable guests on voice interface devices associated with the second user account. This indication may represent consent of the second user to perform the operations described herein. The second user may also indicate which voice interface devices are to be enabled for guest access).

Regarding claim 4, is a dependent on claim 3, Trapp and Vibbert discloses an information processing device comprising:
wherein loading the state of the dialog session along with the indication of the token at the client device or the further additional client device is responsive to receiving the token associated with the user interaction that was completed via the additional client device (Trapp: [0028]; message may include an indication that a guest session has been initiated and may request user input to further authenticate that the user desires to associate his or her account data with the host user's voice interface devices. For example, the user may provide touch input to a portion of the screen displaying a user interface that includes a selectable portion to confirm that the guest user's account data should be associated with the host user's voice interface devices. Data indicating this confirmation may be sent to the guest component, which may determine that two-factor authentication, here voice authentication and confirmation from the voice interface device application, is successful. The guest component may update the guest session to indicate that the two-factor authentication is successful).

Regarding claim 5, is a dependent on claim 3, Trapp and Vibbert discloses an information processing device comprising:
wherein loading the state of the dialog session along with the indication of the token at the client device or the further additional client device is responsive to receiving additional user input, from the user of the client device, to resume the dialog session (Trapp: [0028]; a person identification mismatch, which may cause the application to provide a user interface indicating the mismatch. The guest user may utilize this information to sign out of the other account and sign in to the guest user's account to provide the requested verification).

Regarding claim 6, is a dependent on claim 1, Trapp and Vibbert discloses an information processing device comprising:
subsequent to storing the state of the dialog session between the user and the automated assistant: causing the dialog session between the user and the automated assistant to be suspended (Trapp: [0028]; when a request for verification is sent to the mobile device, the request may be associated with a predefined timeout limit for the verification to occur, such as 10 minutes. If the predefined timeout limit has expired, the guest session may expire, and the mobile device may render a user interface indicating that the guest session has expired).

Regarding claim 8, is a dependent on claim 1, Trapp and Vibbert discloses an information processing device comprising:
wherein the automated assistant is accessible at each of the client device, the additional client device, and the further additional client device (Trapp: [0106]; Selection of the guest option 304 may cause the user interface 305 to display a request 306 for the user to indicate whether guest access should be enabled or not. For example, the request 306 may include asking whether to allow guests to ask for personal content from their account and providing a selectable portion for the user to provide input on whether to allow guest access), wherein the additional client device is in addition to the client device and the further additional client device, and wherein the further additional client device is in addition to the client device and the additional client device (Trapp: [0107]; an example user interface 310 for set up of account data association with devices by the guest users. The user interface 310 may be the same as or similar to the user interfaces described with respect to FIG. 1. The user interface 310 may be utilized to allow a guest user to enable guest access on voice interface devices associated with other host users).

Regarding claim 9, is a dependent on claim 8, Trapp and Vibbert discloses an information processing device comprising:
wherein the client device and the further additional client device are corresponding standalone automated assistant devices associated with the user, and wherein the additional client device is a mobile device associated with the user (Trapp: [0108]; the guest setup menu 308 may include a device identifier option 310 for adding a device identifier to be utilized for gust access. The device identifier, for example, may be a phone number associated with a mobile device of the guest user, further see into [0199]; multiple devices may include overlapping components. The components of the user device and the remote system 106, as illustrated herein are exemplary, and may be located in a stand-alone device, further see into [0200]; device 102 may be implemented as a standalone device).

Regarding claim 10, is a dependent on claim 1, Trapp and Vibbert discloses an information processing device comprising:
wherein the non-assistant platform is an authentication platform or authorization platform that has a common publisher with the automated assistant platform (Trapp: [0028]; message may include an indication that a guest session has been initiated and may request user input to further authenticate that the user desires to associate his or her account data with the host user's voice interface devices. For example, the user may provide touch input to a portion of the screen displaying a user interface that includes a selectable portion to confirm that the guest user's account data should be associated with the host user's voice interface devices. Data indicating this confirmation may be sent to the guest component, which may determine that two-factor authentication, here voice authentication and confirmation from the voice interface device application, is successful).

Regarding claim 12, is a dependent on claim 1, Trapp and Vibbert discloses an information processing device comprising:
wherein the non-assistant platform causes the additional client device of the user to render the prompt for completing the user interaction with the non- assistant platform responsive to receiving the request and via the additional client device (Trapp: [0076];  guest component 148 may then utilize the notification component 154 to send a notification one or more devices of the host user indicating that a guest user's account data has been associated with the host user's voice interface devices 102).

Claims 13 and 20 are similar in scope to claim 1, respectively, and are rejected similarly.
Claim 14 is similar in scope to claim 3 and is rejected similarly.
Claim 15 is similar in scope to claim 4 and is rejected similarly.
Claim 16 is similar in scope to claim 5 and is rejected similarly.
Claim 17 is similar in scope to claim 6 and is rejected similarly.
Claim 18 is similar in scope to claim 8 and is rejected similarly.
Claim 19 is similar in scope to claim 9 and is rejected similarly.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being Trapp, in a view of Vibbert, as applied above to claim 1, and in a further view of Yoon Kim (US Pub. No. 20180336905 A1; hereinafter Kim).
Regarding claim 7, is a dependent on claim 1, Trapp and Vibbert discloses an information processing device comprising:
in response to determining that the user input requires a user interaction with a non-assistant platform that is distinct from the automated assistant platform, further comprising: 
Trapp and Vibbert does not appear to expressly disclose
determining whether the client device is capable of facilitating the user interaction with the non-assistant platform; and wherein transmitting the request to initiate the user interaction to the additional client device is in response to determining that the client device is not capable of facilitating the user interaction with the non-assistant platform.
However, Kim teaches:
determining whether the client device is capable of facilitating the user interaction with the non-assistant platform (Kim: [0369];  device 1880 may not have a display or may have a small-sized display that is not optimum to play video); and wherein transmitting the request to initiate the user interaction to the additional client device is in response to determining that the client device is not capable of facilitating the user interaction with the non-assistant platform (Kim: [0370]; Based on the determination that devices 820, 830, and 840 are communicatively coupled, the digital assistant operating on device 1880 can obtain capability data associated with these devices, further see into [0373]; prior to obtaining the capability data, the digital assistant operating on device 1880 can inquire user 804 regarding accessing one or more devices capable of being communicatively coupled to device 1880. For example, the digital assistant operating on device 1880 may provide a speech output such as “Do I have your permission to access your phone and TV?” In some examples, user 804 may respond with a speech input either permitting the access or denying the access. In response to receiving the speech input, the digital assistant operating on device 1880 can determine whether it is authorized to access the devices communicatively coupled to device 1880. For example, if user 804's speech input is “OK,” the digital assistant operating on device 1880 can determine that it is authorized to access devices 830 and 840)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for account data association with voice interface devices as taught in Trapp and Vibbert with further a method for operating an intelligent automated assistant to provide extension of digital assistant services as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide digital assistant services using multiple devices to mitigate the device capability limitation.

Regarding claim 11, is a dependent on claim 10, Trapp and Vibbert discloses an information processing device comprising:
Trapp and Vibbert does not appear to expressly disclose
wherein the non-assistant platform is a third-party platform that does not have the common publisher with the automated assistant platform.
However, Kim teaches:
wherein the non-assistant platform is a third-party platform that does not have the common publisher with the automated assistant platform (Kim: [0259]; service processing module 738 acts on behalf of task flow processing module 736 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third-party services (e.g., a restaurant reservation portal, a social networking website, a banking portal, etc.)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for account data association with voice interface devices as taught in Trapp and Vibbert with further a method for operating an intelligent automated assistant to provide extension of digital assistant services as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide digital assistant services using multiple devices to mitigate the device capability limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A). US20180196683A1: Systems and processes for application integration with a digital assistant are provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145